Name: Commission Regulation (EC) NoÃ 1964/2004 of 12 November 2004 prohibiting fishing for tusk by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  international law
 Date Published: nan

 16.11.2004 EN Official Journal of the European Union L 339/3 COMMISSION REGULATION (EC) No 1964/2004 of 12 November 2004 prohibiting fishing for tusk by vessels flying the flag of Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2340/2002 of 16 December 2002 fixing for 2003 and 2004 the fishing opportunities for deep-sea fish stocks (2) lays down quotas for tusk for 2004. (2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated. (3) According to the information received by the Commission, catches of tusk in the waters of ICES sub-areas V, VI, VII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of Ireland or registered in Ireland have exhausted the quota allocated for 2004. Ireland has prohibited fishing for this stock from 1 October 2004. This date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of tusk in the waters of ICES sub-areas V, VI, VII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of Ireland or registered in Ireland are hereby deemed to have exhausted the quota allocated to Ireland for 2004. Fishing for tusk in the waters of ICES sub-areas V, VI and VII (EC waters and waters not subject to the sovereignty or jurisdiction of third countries) by vessels flying the flag of Ireland or registered in Ireland is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 2004. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (2) OJ L 356, 31.12.2002, p. 1.